DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Prosecution History
Claims 1-20 are pending and are allowed.

Double Patenting
The Terminal Disclaimer filed on June 25, 2021 has been approved.  

Reason for Allowance
	Claims 1-20 are allowed over the prior art of record.
The following is an Examiner’s statement of reasons for allowance:
Prior art reference Grosse (Publication US 2016/0297610) discloses a rack storage system comprising a storage rack with storage shelves having storage spaces for articles in rack stages lying one above the other with a rack aisle extending in between.  Several guide tracks with first and second guide rails run along the rack aisle.  First and second conveyor vehicles can be moved on the guide tracks, each of the conveyor vehicles having a drive motor and an electronic control unit and being controllable independently of one another.  The first guide rail is equipped with a first contact line arrangement and the second guide rail is equipped with a second contact line arrangement, each of the contact line arrangements comprising dedicated contact lines.  For energy and/or data supplying purposes, current collectors of the first conveyor vehicle contact the contact lines of the first contact line arrangement and current collectors of the second conveyor vehicle contact the contact lines of the second contact line 
The next prior art reference Hannah et al. (Publication US 2008/0316029) discloses a vehicle tracking system including a wheel containing sensor circuitry capable of sensing various types of conditions, such as wheel rotation, wheel vibration caused by skidding, and specific electromagnetic and/or magnetic signals indicative of particular wheel locations.  The sensor circuitry is coupled to an RF transceiver, which may but need to be included within the wheel.  The wheel may also include a brake mechanism.  In one embodiment, the wheels are placed on shopping carts and are used to collect and monitor shopping cart status and location data via a wireless network.  The collected data may be used for various purposes, such as locking the wheel of an exiting cart if the customer has not paid, estimating numbers of queued carts, stopping wheel skid events that occur during mechanized cart retrieval, store planning, and providing location-based messaging to customer.
Prior art reference Yao (US Patent 8,038,022) discloses a highway vehicle towing system including a light railroad track embedded in a highway and capable of transmitting electricity from a power supply plant, and a towing tractor movable along the light railroad track to tow a car.  The towing tractor has multiple pairs of metal wheels movably supported on the light railroad track, a motor, electrical wires connecting the metal wheels to the motor for transmitting electricity from the light railroad track to the motor, a transmission shaft coupled to and rotatable by the motor, and a differential mechanism coupled between the transmission shaft and the metal wheels for enabling the metal wheels to be rotated along the light railroad track by the motor.
The prior art of record fail to teach or fairly suggest:
With respect to claim 1 "…the cart-computing device receives an electrical signal via the wheel, wherein the electrical signal comprises a communication signal and electrical power…”; 
With respect to claim 13 "…the cart-computing device receives, via the track and the wheel, an electrical signal wherein the electrical signal comprises a communication signal transmitted from the master controller and electrical power…”.

Claims 2 and 12 depend from claim 1, claims 3-6 depend from claim 2, claims 7-11 depend from claim 6, claim 14 depends from claim 13, claims 15-18 depend from claim 14, claims 19-20 depend from claim 18 and are therefore allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAULA L SCHNEIDER whose telephone number is (313)446-4881.  The examiner can normally be reached on Mon - Tue 9 AM - 5 PM and Thur 9 AM – 1 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 




/PAULA L SCHNEIDER/Primary Examiner, Art Unit 3668